                        Case 5:20-cv-05799-LHK Document 92 Filed 09/09/20 Page 1 of 7


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)            CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                       Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                    kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                     jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)             erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Dorian L. Spence (pro hac vice forthcoming
                       505 Montgomery Street, Suite 2000                 dspence@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Ajay P. Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                           asaini@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Maryum Jordan (Bar No. 325447)
                                                                         mjordan@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                          Pooja Chaudhuri (Bar No. 314847)
                        Richard P. Bress (pro hac vice)                 pchaudhuri@lawyerscommittee.org
                   9       rick.bress@lw.com                        1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
               10          melissa.sherry@lw.com                    Telephone: 202.662.8600
                        Anne W. Robinson (pro hac vice)             Facsimile: 202.783.0857
               11           anne.robinson@lw.com
                        Tyce R. Walters (pro hac vice)             Additional counsel and representation
               12          tyce.walters@lw.com                     information listed in signature block
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201
                                                 UNITED STATES DISTRICT COURT
               17                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                         SAN JOSE DIVISION
               18
                       NATIONAL URBAN LEAGUE et al.,                CASE NO. 5:20-cv-05799-LHK
               19
                                                      Plaintiffs,   PLAINTIFFS’ SUBMISSION
               20
                                    v.                              REGARDING SCOPE OF
               21                                                   ADMINISTRATIVE RECORD
                       WILBUR L. ROSS, JR., et al.,
               22                                                   Date:    TBD
                                                      Defendants.   Time:    TBD
               23                                                   Place:   Courtroom 8
                                                                    Judge:   Hon. Lucy H. Koh
               24

               25

               26

               27

               28

                                                                                         CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                PLTFS.’ SUBMISSION RE: SCOPE OF AR
                         Case 5:20-cv-05799-LHK Document 92 Filed 09/09/20 Page 2 of 7


                   1          The administrative record (“AR”) includes “all documents and materials directly or

                   2   indirectly considered by agency decision-makers and includes evidence contrary to the agency’s

                   3   position.” Thompson v. U.S. Dep’t of Labor, 885 F.2d 551, 555 (9th Cir. 1989); Inst. For

                   4   Fisheries Res. v. Burwell, 2017 WL 89003, at *1 (N.D. Cal. Jan. 10, 2017). It does not matter that

                   5   this was informal agency action and so there is no preexisting record. New York v. United States

                   6   Dep’t of Commerce, 351 F. Supp. 3d 502, 631 (S.D.N.Y. 2019). For the AR to be complete, it

                   7   must include any documents and materials considered by agency decision-makers when making

                   8   the decision to replace the COVID-19 Plan with the Replan.

                   9          Defendants’ objections to scope are purely practical in nature: they cannot do what the law

               10      requires in “two days.” That is a problem of their own making; this Court told them, on August

               11      26, that “[i]f there’s an administrative record, it should be produced.” Tr. 10:12-13. But given the

               12      upcoming September 17 PI hearing, Plaintiffs have no objection to a two-stage production that

               13      will, ultimately, result in a complete AR. The portion of the AR most important to the current PI

               14      motion, and which should be producible and produced in two days, should include:

               15          • Subject matter: All documents (1) comprising the Replan and its various components for
                             conducting the Census in a shortened time period, including guidance, directives, and
               16            communications regarding same; and (2) all documents and materials directly or indirectly
                             considered when making the decision to replace the COVID-19 Plan with the Replan.
               17          • Date Range: Apr. 13–Aug. 3, 2020. The AR cannot be artificially constrained in time. If
                             the Replan was “informed” by the Bureau’s “prior planning,” then such documents must
               18            be included. But for purposes of the most immediate production, Defendants can limit
                             their review to documents and materials directly or indirectly considered during these four
               19            months, as it seems most likely that any decision to replace the COVID-19 Plan (adopted
                             April 13) with the Replan (adopted August 3) occurred during this time.
               20
                           • Custodians: The first tranche of custodians can appropriately be limited to (1) Defendants
               21            Dillingham and Ross and all of their direct reports/subordinates, and (2) Deputy Director
                             Fontenot, his subordinates, and the individuals engaged with Mr. Fontenot to consider and
               22            prepare the Replan.
                              This would not be “years” of data. Nor does it cover hundreds of employees. But it will
               23
                       allow the Court to see what the Replan was conceived to be and is; when the decision was made;
               24
                       and what was considered when making the decision to shorten the data collection and processing
               25
                       timeframes. Plaintiffs are prepared to file their reply brief within 48 hours of receiving this subset
               26
                       of the AR, or at any other time preferred by the Court, and respectfully submit that the complete
               27
                       AR should be compiled and lodged with the Court by September 16, 2020.
               28
                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        1                PLTFS.’ SUBMISSION RE: SCOPE OF AR
                         Case 5:20-cv-05799-LHK Document 92 Filed 09/09/20 Page 3 of 7


                   1   Dated: September 9, 2020                LATHAM & WATKINS LLP

                   2                                           By: /s/ Sadik Huseny
                                                                  Sadik Huseny
                   3
                                                               Steven M. Bauer (Bar No. 135067)
                   4                                           steven.bauer@lw.com
                                                               Sadik Huseny (Bar No. 224659)
                   5                                           sadik.huseny@lw.com
                                                               Amit Makker (Bar No. 280747)
                   6                                           amit.makker@lw.com
                                                               Shannon D. Lankenau (Bar. No. 294263)
                   7                                           shannon.lankenau@lw.com
                                                               LATHAM & WATKINS LLP
                   8                                           505 Montgomery Street, Suite 2000
                                                               San Francisco, CA 94111
                   9                                           Telephone: 415.391.0600
                                                               Facsimile: 415.395.8095
               10
                                                               Richard P. Bress (admitted pro hac vice)
               11                                              rick.bress@lw.com
                                                               Melissa Arbus Sherry (admitted pro hac vice)
               12                                              melissa.sherry@lw.com
                                                               Anne W. Robinson (admitted pro hac vice)
               13                                              anne.robinson@lw.com
                                                               Tyce R. Walters (admitted pro hac vice)
               14                                              tyce.walters@lw.com
                                                               Genevieve P. Hoffman (admitted pro hac vice)
               15                                              genevieve.hoffman@lw.com
                                                               Gemma Donofrio (admitted pro hac vice)
               16                                              gemma.donofrio@lw.com
                                                               LATHAM & WATKINS LLP
               17                                              555 Eleventh Street NW, Suite 1000
                                                               Washington, D.C. 20004
               18                                              Telephone: 202.637.2200
                                                               Facsimile: 202.637.2201
               19
                                                               Attorneys for Plaintiffs National Urban League;
               20                                              League of Women Voters; Black Alliance for
                                                               Just Immigration; Harris County, Texas; King
               21                                              County, Washington; City of San Jose,
                                                               California; Rodney Ellis; Adrian Garcia; and
               22                                              the NAACP
               23
                       Dated: September 9, 2020                By: /s/ Jon M. Greenbaum
               24                                              Kristen Clarke (pro hac vice forthcoming)
                                                               kclarke@lawyerscommittee.org
               25                                              Jon M. Greenbaum (Bar No. 166733)
                                                               jgreenbaum@lawyerscommittee.org
               26                                              Ezra D. Rosenberg (admitted pro hac vice)
                                                               erosenberg@lawyerscommittee.org
               27                                              Dorian L. Spence (pro hac vice forthcoming)
                                                               dspence@lawyerscommittee.org
               28                                              Maryum Jordan (pro hac vice forthcoming)

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                             2               PLTFS.’ SUBMISSION RE: SCOPE OF AR
                       Case 5:20-cv-05799-LHK Document 92 Filed 09/09/20 Page 4 of 7


                   1                                         mjordan@lawyerscommittee.org
                                                             Ajay Saini (admitted pro hac vice)
                   2                                         asaini@lawyerscommitee.org
                                                             Pooja Chaudhuri (Bar No. 314847)
                   3                                         pchaudhuri@lawyerscommittee.org
                                                             LAWYERS’ COMMITTEE FOR CIVIL
                   4
                                                             RIGHTS UNDER LAW
                   5                                         1500 K Street NW, Suite 900
                                                             Washington, DC 20005
                   6                                         Telephone: 202.662.8600
                                                             Facsimile: 202.783.0857
                   7
                                                             Attorneys for Plaintiffs National Urban League;
                   8                                         City of San Jose, California; Harris County,
                                                             Texas; League of Women Voters; King County,
                   9                                         Washington; Black Alliance for Just
                                                             Immigration; Rodney Ellis; Adrian Garcia; the
               10                                            NAACP; and Navajo Nation
               11
                                                             Wendy R. Weiser (admitted pro hac vice)
               12                                            weiserw@brennan.law.nyu.edu
                                                             Thomas P. Wolf (admitted pro hac vice)
               13                                            wolf@brennan.law.nyu.edu
                                                             Kelly M. Percival (admitted pro hac vice)
               14                                            percivalk@brennan.law.nyu.edu
                                                             BRENNAN CENTER FOR JUSTICE
               15                                            120 Broadway, Suite 1750
                                                             New York, NY 10271
               16                                            Telephone: 646.292.8310
                                                             Facsimile: 212.463.7308
               17

               18                                            Attorneys for Plaintiffs National Urban League;
                                                             City of San Jose, California; Harris County,
               19                                            Texas; League of Women Voters; King County,
                                                             Washington; Black Alliance for Just
               20                                            Immigration; Rodney Ellis; Adrian Garcia; the
                                                             NAACP; and Navajo Nation
               21
                                                             Mark Rosenbaum (Bar No. 59940)
               22                                            mrosenbaum@publiccounsel.org
                                                             PUBLIC COUNSEL
               23                                            610 South Ardmore Avenue
               24                                            Los Angeles, California 90005
                                                             Telephone: 213.385.2977
               25                                            Facsimile: 213.385.9089

               26                                            Attorneys for Plaintiff City of San Jose

               27

               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                           3                PLTFS.’ SUBMISSION RE: SCOPE OF AR
                         Case 5:20-cv-05799-LHK Document 92 Filed 09/09/20 Page 5 of 7


                   1                                           Doreen McPaul, Attorney General
                                                               dmcpaul@nndoj.org
                   2                                           Jason Searle (pro hac vice forthcoming)
                                                               jasearle@nndoj.org
                   3                                           NAVAJO NATION DEPARTMENT OF
                                                               JUSTICE
                   4
                                                               P.O. Box 2010
                   5                                           Window Rock, AZ 86515
                                                               Telephone: (928) 871-6345
                   6
                                                               Attorneys for Navajo Nation
                   7
                       Dated: September 9, 2020                By: /s/ Danielle Goldstein
                   8                                           Michael N. Feuer (Bar No. 111529)
                                                               mike.feuer@lacity.org
                   9                                           Kathleen Kenealy (Bar No. 212289)
                                                               kathleen.kenealy@lacity.org
               10                                              Danielle Goldstein (Bar No. 257486)
               11                                              danielle.goldstein@lacity.org
                                                               Michael Dundas (Bar No. 226930)
               12                                              mike.dundas@lacity.org
                                                               CITY ATTORNEY FOR THE CITY OF
               13                                              LOS ANGELES
                                                               200 N. Main Street, 8th Floor
               14                                              Los Angeles, CA 90012
                                                               Telephone: 213.473.3231
               15                                              Facsimile: 213.978.8312
               16                                              Attorneys for Plaintiff City of Los Angeles
               17
                       Dated: September 9, 2020                By: /s/ Michael Mutalipassi
               18                                              Christopher A. Callihan (Bar No. 203010)
                                                               legalwebmail@ci.salinas.ca.us
               19                                              Michael Mutalipassi (Bar No. 274858)
                                                               michaelmu@ci.salinas.ca.us
               20                                              CITY OF SALINAS
                                                               200 Lincoln Avenue
               21                                              Salinas, CA 93901
                                                               Telephone: 831.758.7256
               22                                              Facsimile: 831.758.7257
               23                                              Attorneys for Plaintiff City of Salinas
               24

               25

               26

               27

               28

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                             4                PLTFS.’ SUBMISSION RE: SCOPE OF AR
                         Case 5:20-cv-05799-LHK Document 92 Filed 09/09/20 Page 6 of 7


                   1   Dated: September 9, 2020                By: /s/ Rafey S. Balabanian
                                                               Rafey S. Balabanian (Bar No. 315962)
                   2                                           rbalabanian@edelson.com
                                                               Lily E. Hough (Bar No. 315277)
                   3                                           lhough@edelson.com
                                                               EDELSON P.C.
                   4
                                                               123 Townsend Street, Suite 100
                   5                                           San Francisco, CA 94107
                                                               Telephone: 415.212.9300
                   6                                           Facsimile: 415.373.9435

                   7                                           Rebecca Hirsch (pro hac vice forthcoming)
                                                               rebecca.hirsch2@cityofchicago.org
                   8                                           CORPORATION COUNSEL FOR THE
                                                               CITY OF CHICAGO
                   9                                           Mark A. Flessner
                                                               Stephen J. Kane
               10                                              121 N. LaSalle Street, Room 600
               11                                              Chicago, IL 60602
                                                               Telephone: (312) 744-8143
               12                                              Facsimile: (312) 744-5185

               13                                              Attorneys for Plaintiff City of Chicago

               14
                       Dated: September 9, 2020                By: /s/ Donald R. Pongrace
               15                                              Donald R. Pongrace (pro hac vice pending)
                                                               dpongrace@akingump.com
               16                                              AKIN GUMP STRAUSS HAUER & FELD
                                                               LLP
               17                                              2001 K St., N.W.
               18                                              Washington, D.C. 20006
                                                               Telephone: (202) 887-4000
               19                                              Facsimile: 202-887-4288

               20                                              Dario J. Frommer (Bar No. 161248)
                                                               dfrommer@akingump.com
               21                                              AKIN GUMP STRAUSS HAUER & FELD
                                                               LLP
               22                                              1999 Avenue of the Stars, Suite 600
                                                               Los Angeles, CA 90067-6022
               23                                              Phone: 213.254.1270
                                                               Fax: 310.229.1001
               24
                                                               Attorneys for Plaintiff Gila River Indian
               25
                                                               Community
               26

               27

               28

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                             5                PLTFS.’ SUBMISSION RE: SCOPE OF AR
                         Case 5:20-cv-05799-LHK Document 92 Filed 09/09/20 Page 7 of 7


                   1
                       Dated: September 9, 2020                          By: /s/ David I. Holtzman
                   2                                                     David I. Holtzman (Bar No. 299287)
                                                                         David.Holtzman@hklaw.com
                   3                                                     HOLLAND & KNIGHT LLP
                                                                         Daniel P. Kappes
                   4
                                                                         Jacqueline N. Harvey
                   5                                                     50 California Street, 28th Floor
                                                                         San Francisco, CA 94111
                   6                                                     Telephone: (415) 743-6970
                                                                         Fax: (415) 743-6910
                   7
                                                                         Attorneys for Plaintiff County of Los Angeles
                   8

                   9
                                                               ATTESTATION
               10
                               I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
               11
                       document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
               12

               13      in this filing.

               14
                       Dated: September 9, 2020                          LATHAM & WATKINS LLP
               15
                                                                         By: /s/ Sadik Huseny
               16                                                            Sadik Huseny
               17

               18

               19

               20
               21

               22

               23

               24

               25

               26

               27

               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       6                PLTFS.’ SUBMISSION RE: SCOPE OF AR
